Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 6, 7, 16, 20, 21, 24 and 26-39 are pending in this application.  Claims 1-5, 8-15, 17-19, 22, 23 and 25 have been cancelled. Claim 31 has been withdrawn as claims directed to a non-elected invention. Claims 31-39 are new. This action is in response to the applicants’ filing of an amendment to a non-final office action on December 30, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Election/Restrictions
Claims 6, 7, 16, 20, 21, 24 and 26-30 and 32-39 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 31, directed to the process of making or using an allowable product, previously withdrawn from consideration by the Applicants when the claim was filed is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 12, 2021 is hereby withdrawn. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
.
Examiner’s Statement of Reasons for Allowance

	Claims 6, 7, 16, 20, 21, 24 and 26-39 are allowed.
Claims 6, 7, 16, 20, 21, 24 and 26-39 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application.
Conclusion
	Claims 6, 7, 16, 20, 21, 24 and 26-39 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699